DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 01, 2021 has been entered.
2.	Claims 1-51, 65, and 68-92 have been cancelled.  Claims 52 and 62 have been amended.
3.	Claims 52-64, 66 and 67 are pending and under consideration. 
New Grounds of Rejection
Priority
4.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosures of the prior-filed applications fail to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. Examiner has established a priority date of November 07, 2017 for the for claims  52-64, 66 and 67 because the claims as currently constituted recite i) an isolated BAL1 cDNA that encodes a Macro 2 domain that binds DNA of claim 52 and ii) an isolated BAL1 polypeptides that comprises a Macro 2 domain that binds DNA of claim 62 and a review of the parent applications does not reveal support for a Macro 2 domain that binds DNA as broadly claimed. Applicant is invited to submit evidence pointing to the serial number, page and line where support can be found establishing an earlier priority date.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 52-64, 66 and 67 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
	The limitations of an isolated BAL1 cDNA that encodes a Macro 2 domain that binds DNA of claim 52 and an isolated BAL1 polypeptides that comprises a Macro 2 domain that binds DNA of claim 62 added in the amendment of 03/26/2020 do not have support in the specification and claims as filed.
	In the remarks of 03/26/2020, Applicant argued that support for this amendment could be found in Examples 3 and 10 and Figure 19. A review of the cited support revealed support for the BAL1 Macro domain 2 is required for recruitment to DNA damage sites (Example 3), the early 53BP1 recruitment to DNA damage sites requires PARP1, BAL1 and BBAP (Example 10), and the domains of BAL1 (Figure 19).  However, the cited support does not provide support for 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


6.	Claim(s) 52-64, 66 and 67  is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by WO 2013/052800 A2 (Shipp et al. April 13, 2013), “Shipp”
Shipp teaches in claims 52-67:
 52. An isolated nucleic acid molecule selected from the group consisting of: a) an isolated nucleic acid molecule which encodes at least one BBAP binding domain of a BAL1 protein and which does not encode full-length BAL1;
b) an isolated nucleic acid molecule which encodes at least one BBAP binding domain of a BAL1 protein and which does not encode one or more functional domain(s) of a BAL1 protein selected from the group consisting of Macro 1, Macro 2, and PARP domains;
c) an isolated nucleic acid molecule which encodes a polypeptide comprising an amino acid sequence having at least 70% identity to the amino acid sequence of
453-702 of SEQ ID NO:2 and which does not encode full-length BAL1 and/or which does not encode one or more functional domain(s) of a BAL1 protein selected from the group 
acid sequence of 453-702 of SEQ ID NO:2 and which does not encode full- length BAL1 and/or which does not encode one or more functional domain(s) of a BAL1 protein selected from the group consisting of Macro 1, Macro 2, and PARP domains;
e) an isolated nucleic acid molecule which encodes at least one BAL1 binding domain of a BBAP protein and which does not encode full-length BBAP;
f) an isolated nucleic acid molecule which encodes at least one BAL1 binding domain of a BBAP protein and which does not encode one or more functional domain(s) of a BBAP protein selected from the group consisting of BBAP dimerization and RING domains;
g) an isolated nucleic acid molecule which encodes a polypeptide comprising an amino acid sequence having at least 70% identity to the amino acid sequence of 423-617 of SEQ ID NO: 10 and which does not encode full-length BBAP and/or which does not encode one or more functional domain(s) of a BBAP protein selected from the group consisting of BBAP dimerization and RING domains; and
h) an isolated nucleic acid molecule which encodes a polypeptide consisting essentially of an amino acid sequence having at least 70% identity to the amino acid sequence of 423-617 of SEQ ID NO: 10 and which does not encode full- length BBAP and/or which does not encode one or more functional domain(s) of a BBAP protein selected from the group consisting of BBAP dimerization and RING domains.
53. An isolated nucleic acid molecule comprising a nucleotide sequence which is complementary to the nucleic acid sequence of claim 52.

55. The isolated nucleic acid molecule of claim 54, wherein the heterologous polypeptide is selected from the group consisting of a signal peptide, a peptide tag, a dimerization domain, an oligomerization domain, an antibody, or an antibody fragment.
56. A vector comprising the nucleic acid molecule of any one of claims 52-55.
57. The vector of claim 56, which is an expression vector.
58. A host cell transfected with the expression vector of claim 56.
59. A method of producing a polypeptide comprising culturing the host cell of claim 58 in an appropriate culture medium to thereby produce the polypeptide.
60. The method of claim 59, wherein the host cell is selected from the group consisting of a bacterial cell, a eukaryotic cell, and a cell genetically engineered to express a selectable marker.
61. The method of claim 59, further comprising the step of isolating the polypeptide from the medium or host cell.
62. An isolated polypeptide selected from the group consisting of:
a) an isolated polypeptide fragment of a BAL1 protein comprising at least one BBAP binding domain and is not full-length BAL1;
b) an isolated polypeptide fragment of a BAL1 protein comprising at least one BBAP binding domain and which lacks one or more functional domain(s) selected from the group consisting of Macro 1, Macro 2, and PARP domains; c) an isolated polypeptide comprising an amino acid sequence that is at least 70% identical to the amino acid sequence of residues 453-702 of SEQ ID NO:2 and is not full-length BAL1 and/or which lacks one or more functional 
d) an isolated polypeptide consisting essentially of an amino acid sequence that is at least 70% identical to the amino acid sequence comprising residues 453-702 of SEQ ID NO:2 and is not full-length BAL1 and/or which lacks one or more functional domain(s) of a BAL1 protein selected from the group consisting of Macro 1, Macro 2, and PARP domains;
e) an isolated polypeptide fragment of a BBAP protein which is encoded by a nucleic acid molecule comprising a nucleotide sequence encoding at least one BBAP binding domain and does not encode full-length BAL1;
f) an isolated polypeptide fragment of a BAL1 protein which is encoded by a nucleic acid molecule comprising a nucleotide sequence encoding at least one
BBAP binding domain and which does not encode one or more functional domain(s) selected from the group consisting of Macro 1, Macro 2, and PARP domains;
g) an isolated polypeptide which is encoded by a nucleic acid molecule comprising a nucleotide sequence encoding an amino acid sequence that is at least 70% identical to the amino acid sequence of residues 453-702 of SEQ ID NO:2 and which does not encode full-length BAL1 and/or which does not encode one or more functional domain(s) of a BAL1 protein selected from the group consisting of Macro 1, Macro 2, and PARP domains;
h) an isolated polypeptide which is encoded by a nucleic acid molecule consisting essentially of a nucleotide sequence encoding an amino acid sequence that is at least 70% identical to the amino acid sequence of residues 453-702 of SEQ ID NO:2 and does not encode full-length BAL1 and/or does not encode one or more functional domain(s) of a BAL1 protein selected from the group consisting of Macro 1, Macro 2, and PARP domains;

j) an isolated polypeptide fragment of a BBAP protein comprising at least one BAL1 binding domain and which lacks one or more functional domain(s) selected from the group consisting of BBAP dimerization and RING domains; k) an isolated polypeptide comprising an amino acid sequence that is at least 70% identical to the amino acid sequence of residues 423-617 of SEQ ID NO: 10 and is not full-length BBAP and/or which lacks one or more functional domain(s) of a BBAP protein selected from the group consisting of BBAP dimerization and RING domains;
l) an isolated polypeptide consisting essentially of an amino acid sequence that is at least 70% identical to the amino acid sequence comprising residues 423-617 of SEQ ID NO: 10 and is not full-length BBAP and/or which lacks one or more functional domain(s) of a BBAP protein selected from the group consisting of BBAP dimerization and RING domains;
m) an isolated polypeptide fragment of a BBAP protein which is encoded by a nucleic acid molecule comprising a nucleotide sequence encoding at least one BAL1 binding domain and does not encode full-length BBAP;
n) an isolated polypeptide fragment of a BBAP protein which is encoded by a nucleic acid molecule comprising a nucleotide sequence encoding at least one BAL1 binding domain and which does not encode one or more functional domain(s) selected from the group consisting of BBAP dimerization and RING domains;
o) an isolated polypeptide which is encoded by a nucleic acid molecule comprising a nucleotide sequence encoding an amino acid sequence that is at least 70% identical to the amino acid sequence of residues 423-617 of SEQ ID NO: 10 and which does not encode full-length 
p) an isolated polypeptide which is encoded by a nucleic acid molecule consisting essentially of a nucleotide sequence encoding an amino acid sequence that is at least 70% identical to the amino acid sequence of residues 423-617 of SEQ ID NO: 10 and does not encode full-length BBAP and/or does not encode one or more functional domain(s) of a BBAP protein selected from the group consisting of BBAP dimerization and RING domains.
63. The isolated polypeptide of claim 62, wherein the isolated polypeptide maintains the ability to promote one or more biological activities selected from the group consisting of:
a) binding to a BAL1 polypeptide or fragment thereof;
b) binding to a BBAP polypeptide or fragment thereof;
c) forming a BAL1-BBAP complex;
d) inhibiting localization and/or binding of BAL1 and/or BBAP to DNA damage sites;
e) inhibiting binding of BAL1 to poly(ADP-ribose) (PAR) chains;
f) inhibiting BBAP monoubiquitylation of histones;
g) inhibiting BBAP-mediated methylation of histones;
h) inhibiting localization and/or binding to DNA damage sites of at least one polypeptide selected from the group consisting of 53 BP1, RAP80, BRCA1, ATM, γΗ2ΑΧ, and MDC1 ; and
l) inhibiting DNA damage responses (DDR).
64. The isolated polypeptide of claim 62, wherein the isolated polypeptide contains one or more conservative amino acid substitutions.
65. The isolated polypeptide of claim 62, further comprising a heterologous polypeptide.

67. The isolated polypeptide of claim 62 or 64, wherein the polypeptide is immobilized on an object selected from the group consisting of a cell, a metal, a resin, a polymer, a ceramic, a glass, a microelectrode, a graphitic particle, a bead, a gel, a plate, an array, and a capillary tube.
Shipp teaches that the nucleic acid molecule can be cDNA molecules. See p. 27-lines 20-25,  p. 39-lines 19-23, and pp. 40-56
The Macro 2 domain of BAL1 binds DNA via ADP ribose at DNA damage sites.  See Figure 13D.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 52-62, 64, 66 and 67 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2002/0132317 (Peyman et al. September 19, 2002), “Peyman” evidenced by Aguiar et al. (J. Biol. Chem Oct. 7, 2005 280(40): 33756-33765), “Aguiar”.
Peyman teaches ITT domain SEQ ID NO: 15, which is 99.4% identical to amino acid residues 318 to 446 of SEQ ID NO: 2/BAL1.  See Table 6C and Appendix herein.
Aguiar teaches that amino acids 319-446 of BAL1 is a Macro 2 domain.  See Figures 1 and 4.  SEQ ID NO: 15 of Peyman contains all of the conserved sequences of the Macro 2 domain of  BAL1.  See Figure 4 of Aguiar and the Appendix. Thus, SEQ ID NO: 15 would have the same functions of a MACRO 2 domain, i.e. bind DNA. 
Peyman teaches nucleic acids,  cDNA, a vector containing one or more of the nucleic acids described herein, and a cell containing the vectors or nucleic acids described herein.  See  abstract, and ¶¶ [0002],  [0004]-[0012], [0024] and [0051]. 
Peyman teaches the invention includes a pharmaceutical composition that includes an IIT nucleic acid and a pharmaceutically acceptable carrier or diluent.  See ¶¶ [0008] and [0196]-[0213].
Peyman teaches the invention includes a substantially purified tetraspan polypeptide, e.g., any of the tetraspan polypeptides encoded by an IIT nucleic acid, and fragments, homologs, analogs, and derivatives thereof. The invention also includes a pharmaceutical composition that includes an IIT polypeptide and a pharmaceutically acceptable carrier or diluent. See ¶¶ [0009] and [0196]-[0213].

Peyman teaches various methods for immobilizing the proteins, like microtiter plates, test tubes or absorption of GST-fusion proteins onto sepharose  beads. See ¶¶ [0230-0231].
Peyman teaches expression of the proteins of the invention from vectors in  eukaryotic and prokaryotic cells with selectable markers.  See ¶¶ [0170-0187].  
Peyman teaches isolating the proteins from the medium of the host cell. See ¶ [0187].
Peyman teaches making conservative amino acid substitutions in the proteins of the invention.  See ¶¶ [0061] and [0075-0080].
Peyman teaches making antibodies to the proteins of the invention for detection and treatment.  See abstract and  ¶¶  [0010], [0016],  [0018], [0045], and [0046]. 
 Peyman does not specifically make a cDNA encoding SEQ ID NO: 15 or make a heterologous fusion protein with SEQ ID NO: 15.
It would have been prima facie obvious at the time the invention was made given that the level of skill in the art was high to combine the teachings of Peyman and make cDNAs encoding SEQ ID NO: 15 as fusion constructs, such as a GST-fusion protein, so that SEQ ID NO: 15 could be isolated for analysis and administration to animals for antibody generation that could be used for detection of the protein or treatments directed to the protein.  
Conclusion
8.	All other objections and rejections recited in the Office Action of August 02, 2021 are withdrawn in view of Applicant’s amendments and arguments.
9.	No claims allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER J REDDIG/Primary Examiner, Art Unit 1642                                                                                                                                                                                                        



Alignment of SEQ ID NO: 15 of Peyman
   GenCore version 6.4.2
   
Copyright (c) 1993 - 2022  Biocceleration Ltd.
OM protein - protein search, using sw model

Run on:         March 29, 2022, 10:52:43 ; Search time 1 Seconds
                                           (without alignments)
                                           0.110 Million cell updates/sec

Title:          AASEQ1_03292022_105241
Perfect score:  668
Sequence:       1 TLQIVQGHIEWRTADVIVNS..........FPALGTGNMEIKKETAAEIL 129

Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5

Searched:       1 seqs, 854 residues

Total number of hits satisfying chosen parameters:      1

Minimum DB seq length: 0
Maximum DB seq length: inf

Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 1 summaries

Database :       AASEQ2_03292022_105241.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1     664   99.4    854  1  AASEQ2_03292022_105241                      


                                    ALIGNMENTS
RESULT 1
AASEQ2_03292022_105241

  Query Match             99.4%;  Score 664;  DB 1;  Length 854;
  Best Local Similarity   99.2%;  
  Matches  128;  Conservative    1;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TLQIVQGHIEWRTADVIVNSVNPHDITVGPVAKSILQQAGVEMKSEFLATKAKQFQRSQL 60
              |||||||||||:||||||||||||||||||||||||||||||||||||||||||||||||
Db        318 TLQIVQGHIEWQTADVIVNSVNPHDITVGPVAKSILQQAGVEMKSEFLATKAKQFQRSQL 377

Qy         61 VLVTKGFNLFCKYIYHVLWHSEFPKPQILKHAMKECLEKCIEQNITSISFPALGTGNMEI 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        378 VLVTKGFNLFCKYIYHVLWHSEFPKPQILKHAMKECLEKCIEQNITSISFPALGTGNMEI 437

Qy        121 KKETAAEIL 129
              |||||||||
Db        438 KKETAAEIL 446